Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.

	Claims 46-58 and 61 are pending.
	Applicant's submission of Declaration of Dr. James Roberts in the reply filed 1/4/2022 is acknowledged.
	Claim 53 is withdrawn for being drawn to non-elected species.
	Claims 46-52, 54-58 and 61 are examined on the merits.

2.	The rejections and objections not recited in this action are withdrawn.

				

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 46-52, 54-58 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049).
Claims are drawn to a transgenic plant /seed/commodity product comprising a dsRNA targeting for suppression of an essential gene in a corn rootworm pest and a transgene encoding a herbicide resistance gene; or wherein the corn rootworm is a Western Corn Rootworm;  or wherein the herbicide is glufosinate; or wherein the essential gene encode a function for digestive enzyme sythesis; or wherein said transgenic plant is provided in the diet of CRW inhibitory amount and inhibits the pest from feeding on said diet; or wherein the transgenic plant is a cotton; or said plant has increased yield; wherein the transgenic plant further comprises a second transgenic encoding a second dsRNA targeting the essential gene of CRW pest; or a method for controlling CRW pest infestation by providing the diet of CRW the transgenic plant; or wherein yield of the crop is increased or wherein the transgenic plant further comprises a Bt protein.
	Waterhouse et al. teach expressing the dsRNA targeting genes essential to a sap-sucking insect (claim 1). Waterhouse et al. further teach that the pest is a Western Corn Rootworm (Dibrotica virgifera), European corn borer and lygus bug (paragraph [0082]). Waterhouse et al. further teach including in the transforming DNA a selection marker such as Bar which is resistant to glufosinate; Waterhouse et al. further teach the plant is a cotton plant. Waterhouse et al. further teach that the dsRNA chimeric construct is present in a corn plant already expressing insecticidal protein such as cry1F (paragraph [0093]). Waterhouse et al. teach further teach a plant cell, tissue or seed comprising the dsRNA (paragraph [0030]). Waterhouse et al. teach that target gene is a digestive enzyme [0023]. Waterhouse et al. teach the seed comprising the transgene (paragraph [0030]). Waterhouse et al. teach a method to target insect gene by mixing a cationic oligopeptides with the dsRNA in the insect feed to be fed to insect (paragraph [0082]). Waterhouse et al. further teach the dsRNA and cationic oligopeptide can be administrated in vitro by spraying in a field (paragraph [0083]). Given the broad interpretation of “topically applying”,  “synthetic matrix” and “polymer, “mixing a cationic oligopeptides with the dsRNA in the insect feed to be fed  to insect” is considered as topically applying, the cationic oligopeptides is considered as synthetic matrix and a polymer. Therefore, the reference teaches all the limitations set forth by the claims.
	Although reference is focused on sap-sucking insect rather than corn root worm, it would have been obvious for skilled in the art to apply the same method to the western corn rootworm given the teaching of Waterhouse et al. that the pest is a Western Corn Rootworm (Dibrotica virgifera), European corn borer and lygus bug (paragraph [0082]).
	Although the reference does not teach said transgenic plant is provided in the diet of said pest in a CRW pest inhibitory amount and inhibits the pest from feeding on said diet, such feature would be obviouslty exhibited by the transgenic plant of Waterhouse et al. Although the reference does not literally teach the commodity produced from the transgenic plant, the transgenic crop plant itself of Waterhouse et al. is considered a commodity.


Applicants traverse in the paper filed 1/4/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that Waterhouse does not describe a transgenic plant encoding a dsRNA for suppression of a gene in a CRW pest (response, page 4).
	The Office contends that the reference teaches transgenic plant expressing dsRNA targeting sap-sucking insect. The reference teaches transgenic plant expressing dsRNA targeting sap-sucking insect. The reference teaches transforming dsRNA into corn plant already transformed with Cry1F. The reference teaches using Bar gene as selection marker, which is a herbicide resistance gene. The reference teaches applying dsRNA mixture to other pests such as Western Corn Rootworm. It is also noted that instant rejection is now under 35 U.S.C. 103(a).
	Applicants argue that there is an unexpected result for combining the dsRNA and 

insecticidal protein, Fern protein (response, page 5).

	The Office contends that even if the result is unexpected, such result may only 

limited to combination of fern protein and dsRNA targeting V-ATPase gene for inhibition
of Western corn rootworm without demonstration experimentally that similar result could also be obtained from combination of  fern protein with dsRNA targeting other genes as well as in other corn rootworm.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 46-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No.8,946,510. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-14 of US Patent No.8,946,510 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of  Western Corn Rootworm. Claims 1-14 of US Patent No.8,946,510 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-14 of US Patent No.8,946,510 teach the essential is involved in digestive enzyme synthesis. Although the claims 1-14 of US Patent No.8,946,510, such method would have been obvious performed in light of the insect and herbicide resistant plant of US Patent No.8,946,510. 

5.	Claims 46-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No.9,238,822 in view of Barry et al. (US Patent Application Publication Number 2001/0016953) and Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-18 of US Patent No. 9,238,822 teach a method for controlling WCR infestation on a plant comprising applying dsRNA targeting essential gene of Western Corn Rootworm and Bt protein. 
Claims 1-18 of US Patent No. 9,238,822 do not teach the transgenic plant further comprises a herbicide resistance gene conferring resistance to glyphosate. Claims 1-18 of US Patent No. 9,238,822 do not teach the essential is involved in digestive enzyme synthesis. Claims 1-18 of US Patent No. 9,238,822 do not teaching generating transgenic plant expressing dsRNA targeting WCR.
	Barry et al. teach glyphosate resistance gene is an excellent selection marker for plants (paragraph 0063]).
	Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect.
Although the claims 1-18 of US Patent No. 9,238,822 do not teach transgenic plant per se., such plant would have been obvious produced in light of combined teaching of US Patent No. 9,238,822 in view of Barry et al. and Waterhouse et al.

6.	Claims 46-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No.9,340,797. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-16 of US Patent No. 9,340,797 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm. Claims 1-16 of US Patent No. 9,340,797 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-16 of US Patent No. 9,340,797 teach the essential is involved in digestive enzyme synthesis. Claims 1-16 of US Patent No. 9,340,797 also teach a method for improving yield comprising growing the transgenic plant.

7.	Claims 46-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent No.10,787,680. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-27 of US Patent No. 10,787,680 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm and a bacterial insecticidal protein. Claims 1-27 of US Patent No. 10,787,680 teach the plant further comprises herbicide resistance gene tolerant for glyphosate (claims 9, 22-27). Claims 1-16 of US Patent No. 10,787,680 teach the essential gene is involved in digestive enzyme synthesis. Claims 1-16 of US Patent No. 10,787,680 also teach a method for improving yield comprising growing the transgenic plant.

Applicants traverse in the paper filed 1/4/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicant’ intention that this rejection be held in abeyance is acknowledged.


Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/           Primary Examiner, Art Unit 1662